Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 10/12/22 are acknowledged.  

2.   Claims 1-3 and 5-13 are under examination.  
 
3.   The Title stands objected to because it does not accurately describe the invention under examination.  The claims do not encompass the treating of graft versus host disease.

Appropriate correction is required.

Applicant has ignored this objection.  Failure to address this issue may be held to be non-bona fide non-responsive.

4.   In view of applicant’s amendments all objections and rejections to the specification and claims have been withdrawn.

5.   The following rejection was necessitated by applicant’s amendment.

6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (02/2014, IDS) in view of WO 2012/087241 (IDS) and Sitaru et al. (2010). 

Zhang et al. teach that mesenchymal stem cells (MSC) enhance the expansion of Treg cells through the release of immunomodulatory exosomes, said exosomes comprising immunomodulators including IL-1, TGFβ1, IDO, PGE2, etc. (see particularly, the Introduction).  The reference concludes:
“In conclusion, MSC exosomes are immunologically active, and they have the potential to attenuate an activated immune system through the induction of anti-inflammatory cytokines and Tregs. This feature provides a rationale for the use of exosomes in treating immune diseases.”

WO 2012/087241 teaches the inherent properties of the exosomes of the instant claims.  At page 1, “Exosomes have been shown to mediate intercellular communication particularly in immune cells…” (i.e., “homeostasis”, Claims 1 and 2).  At page 3, “The mesenchymal stem cell particle may have a size of between 50 nm and 150 nm,” (Claims 7 and 13).  At page 4, “The [exosome] size may be as determined by electron microscopy,” (Claims 7 and 13).  At page 3, “The mesenchymal stem cell particle may be capable of reducing infarct size for example as assayed in a mouse or pig model of myocardial ischemia and reperfusion injury…The mesenchymal stem cell particle may be capable of reducing oxidative stress for example as assayed in an in vitro assay of hydrogen peroxide (H2O2)-induced cell death (Claims 6 and 12).

	The teachings of the combined references reference differ from the claimed invention in that it does not teach the administration of MSC exosomes for the treatment of epidermolysis bullosa (EB).

	Sitaru et al. teach that one form of EB (EB aquisitas) is mediated by autoimmune T cells and that therapeutic intervention might include the induction of Tregs (see particularly, page 1602, column 2).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the MSC exosomes of Zhang et al. (which are capable of inducing Tregs) for the treatment of EB given the teachings of Sitaru et al. that therapeutic intervention of EB might include the induction of Tregs.  Note that WO 2012/087241 is included in the rejection because it simply teaches several of the functional limitations inherent to the MSC exosomes of the claims.

8.   No claim is allowed.

9.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 10/30/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644